           Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 1 of 22



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


   UNITED STATES OF AMERICA

       Plaintiff.
       v.
                                                           CRIMINAL NO.: ELH-12-0311
   LARVON LANGLEY,

       Defendant.


                                  MEMORANDUM OPINION

       Defendant Larvon Langley, on his own and through counsel, has moved for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).            The defendant’s pro se

motions are docketed at ECF 87 and ECF 89. The Office of the Federal Public Defender filed a

supplement at ECF 102. Then, through appointed counsel, the defendant filed another motion

for compassionate release (ECF 114) and records. ECF 116. I shall refer to the defendant’s

motions collectively as the “Motion.” The government has responded in opposition to the

various submissions. See ECF 97, ECF 105, ECF 123. It has also submitted exhibits. The

defendant has replied. ECF 128. Mr. Langley subsequently submitted correspondence to the

Court. ECF 129; ECF 131.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant

the Motion, in part. I shall reduce the total sentence to twelve years. 1




       1
         This Memorandum Opinion does not resolve defendant’s pro se motion under 28 U.S.C.
§ 2255, based on Rehaif v. United States, 139 S. Ct. 914 (2019). See ECF 84. It is my
understanding that the Rehaif motion is stayed, pending resolution of certain appellate cases that
are expected to provide further guidance.
         Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 2 of 22



                            I. Factual and Procedural Background

        Pursuant to a Plea Agreement dated October 22, 2012 (ECF 27), Mr. Langley entered a

plea of guilty on December 6, 2012 (ECF 26) to Count One of an Indictment charging him with

possession of a firearm and ammunition by a felon, in violation of 18 U.S.C. § 922(g)(1).

        In the Plea Agreement, the parties contemplated a base offense level of 24. ECF 27,

¶ 6(a). But, there was no agreement as to the defendant’s criminal history. Id. ¶ 6(c). Moreover,

the defendant was advised in the Plea Agreement that, if he qualified as an Armed Career

Criminal, he faced a mandatory minimum sentence of 15 years’ imprisonment, with a maximum

of life imprisonment. Id. ¶ 3.

        The Plea Agreement included a stipulation of facts. Id. at 9. It reflects that on April 18,

2012, law enforcement executed a search warrant at defendant’s residence while defendant was

home. Id. The officers recovered a .40 caliber semi-automatic pistol and twelve rounds of .40

caliber ammunition, as well as heroin located approximately four feet from the pistol. Id. In

addition, heroin was recovered from defendant’s person. Id. After defendant was informed of

his Miranda rights, he “admitted that he had drugs on his person and that the firearm and heroin

recovered in the residence belonged to him,” and that the firearm and ammunition affected

interstate commerce. Id.

        The United States Probation Office completed a Presentence Report (“PSR”) for the

defendant. ECF 34. In the PSR, the defendant was found to be an Armed Career Criminal under

§ 4B1.4 of the Sentencing Guidelines (“U.S.S.G.” or “Guidelines”). See ECF 34, ¶¶ 22, 54, 55.

The PSR reflected a final offense level of 31, id. ¶ 24, and a criminal history category of VI. Id.

¶ 56. Under the Guidelines, the advisory range of imprisonment was 188 to 235 months. Id.

¶ 74.



                                                 2
         Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 3 of 22



        Under 18 U.S.C. § 922(g)(1), it is illegal for a felon to possess a firearm. Section

924(e)(1) of 18 U.S.C. states, in part: “In the case of a person who violates § 922(g) of this title

and has three previous convictions by any court referred to in § 922(g)(1) of this title for a

violent felony or a serious drug offense, or both, committed on occasions different from one

another, such person shall be . . . imprisoned not less than fifteen years. . . .”

        Section 924(e)(2)(A) defines the term “Serious Drug Offense.” As defendant’s prior

offenses are all under Maryland law, § 924(e)(2)(A)(ii) is relevant. It defines a serious drug

offense as “an offense under State law, involving manufacturing, distributing, or possessing with

intent to manufacture or distribute, a controlled substance (as defined in section 102 of the

Controlled Substances Act (21 U.S.C. 802)), for which a maximum term of imprisonment of ten

years or more is prescribed by law[.]”

        Thus, in order to qualify as a serious drug offense, the prior Maryland convictions must

have prescribed a potential maximum term of imprisonment of at least ten years. Maryland

Code, Criminal Law Article (“C.L.”) §§ 5-602 and 5-608 are relevant. C.L. § 5-602 prohibits the

felony offenses of distribution of a controlled dangerous substance (“CDS”) and possession with

intent to distribute CDS. C.L. § 5-608 establishes various penalties, and sets a penalty of

imprisonment not exceeding 20 years for the first offense under § 5-602 if it involves a Schedule

I or Schedule II narcotic drug. C.L. § 5-101(f) defines “controlled dangerous substance.” The

drugs that appear on Schedule I and Schedule II are set forth in C.L. § 5-402 and C.L. § 5-403,

respectively. Heroin is found in Schedule I, at C.L. § 5-402(c)(xv). Cocaine is designated as a

Schedule II substance, at C.L. § 5-403(b)(3)(iv); see also Hurt v. State, 2015 WL 5926870, at *4

(Md. Court of Special Appeals Sept. 4, 2015).




                                                   3
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 4 of 22



       The PSR reflected that defendant had a long criminal history, dating to 1987. For the

purpose of calculating Langley’s criminal history, however, not all of his prior convictions

scored points. With respect to the matter of Langley’s Armed Career Criminal status, the PSR

reflected the following qualifying convictions, all in the Circuit Court for Baltimore City.

       Paragraph 40 of the PSR indicated that in 1994 Langley was convicted of possession with

intent to distribute heroin, for which he received a sentence of five years’ imprisonment.

Paragraph 43 of the PSR reflected that Langley was convicted of possession with intent to

distribute heroin. That offense occurred in May 2001, and in June 2002 Langley was sentenced

to a term of 10 years’ incarceration. Id. In ¶ 46, the PSR referenced an offense that occurred in

August 2001; in June 2002, Langley received a concurrent ten-year sentence for possession with

intent to distribute both cocaine and heroin. Id. And, ¶ 50 of the PSR reflected that Langley

received a five-year sentence, without parole, for possession of a handgun by a convicted felon,

which also occurred in August 2001. That offense, however, did not score any points, nor was it

relevant to the determination of Armed Career Criminal status. See id.

       In sum, the PSR reflected that Langley had three prior and distinct convictions for serious

drug offenses, all of which occurred when he was over the age of eighteen. The underlying

offense to which the defendant pleaded guilty—felon in possession—coupled with defendant’s

three prior qualifying offenses, led to his designation as an Armed Career Criminal.

       Sentencing was held on November 13, 2013. ECF 54; ECF 55; ECF 56. At the time of

sentencing, Mr. Langley was forty-three years of age. See ECF 34 at 1. He stood six-foot and

one inch tall and weighed approximately 223 pounds. Id. ¶ 86. The PSR reflected that he had

asthma, id., as well as a “lengthy substance abuse history,” dating to age thirteen. Id. ¶ 90.




                                                 4
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 5 of 22



       The Court determined that the defendant qualified as an Armed Career Criminal. See

ECF 56.    Pursuant to 18 U.S.C. § 924(e)(1), the Court imposed the mandatory minimum

sentence of 180 months’ incarceration, ECF 55, with credit for time served from April 18, 2012

until January 8, 2013, and from August 31, 2013 until September 2, 2013. See ECF 123-1 at 4;

ECF 34. Defendant was allowed to surrender, and was directed to do so on January 6, 2014.

ECF 55 at 2.

       Mr. Langley is currently incarcerated at FCI Allenwood-Low. ECF 121; see Find an

inmate, FEDERAL BUREAU      OF   PRISONS, https://www.bop.gov/inmateloc/ (last visited Apr. 21,

2021). He has a projected release date of April 26, 2026. ECF 123-1 at 3; see Find an inmate.

And, he is eligible for home detention on October 26, 2025. Id

       At this point, defendant has served about 50% of his sentence. And, accounting for good

time credit, he has served approximately 58% of his sentence.

       Mr. Langley has incurred three disciplinary infractions while serving his sentence. In

June 2014, he was sanctioned for possessing a hazardous tool (a cell phone). ECF 123-3. In

April 2017, a visitor “grabbed him in the groin during [a] visiting good-bye,” which resulted in

an infraction for “engaging in sexual acts.” Id. And, in December 2017, defendant received an

infraction for disruptive conduct. Id. The “Report Remarks” for the third infraction state:

“Email to text with 20 contacts with service – Unapproved . . . .” Id.

       Defendant asserts that he “has used his time in prison constructively, participating in

numerous programs including but not limited to HVAC repair, plumbing, maintenance, forklift,

culinary arts, cooking, business management, restaurant management, cleaning refrigeration

systems.” ECF 128 at 7. In addition, he states that he “successfully completed the court ordered

drug rehabilitation program, which helped treat his drug addiction.”      Id.   Looking ahead,



                                                 5
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 6 of 22



defendant states that upon release he would live with his mother and receive support from his

immediate family members, and work “as a residential counselor . . . with mentally challenged

patients.” Id.

       The defendant argues that his medical conditions of obesity (BMI of 31.1), asthma, and

prediabetes justify his release. ECF 114 at 3. The government concedes that defendant’s obesity

qualifies him for release. ECF 123 at 5. Moreover, exhaustion is not contested. ECF 97 at 13.

                                   II. Standard of Review

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030

(1984). Thus, a defendant seeking compassionate release had to rely on the BOP Director for

relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018);

Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)

(denying compassionate release motion because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See



                                               6
         Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 7 of 22



Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018); see United States v. McCoy, 981 F.3d 271, 276 (4th Cir. 2020). As amended by the

FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a defendant’s term of imprisonment

“upon motion of the Director of [BOP], or upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility,” whichever occurs first.        So, once a defendant has exhausted his

administrative remedies, he may petition a court directly for compassionate release. McCoy, 981

F.3d at 276.

       Under § 3582(c)(1)(A), the court may modify the defendant’s sentence if, “after

considering the factors set forth in section 3553(a) to the extent that they are applicable,” it finds

that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been
       made by the Director of the Bureau of Prisons that the defendant is not a danger to
       the safety of any other person or the community, as provided under section
       3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .


                                                  7
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 8 of 22



       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), the

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of his sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with applicable policy statements issued by the

Sentencing Commission.

       Notably, “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” McCoy, 981 F.3d at 276. But, in

U.S.S.G. § 1B1.13, titled “Reduction in Term of Imprisonment under 18 U.S.C. § 3582(c)(1)(A)

Policy Statement,” the Sentencing Commission addressed the “extraordinary and compelling

reasons” that might warrant compassionate release.         See McCoy, 981 F.3d at 276. The

Sentencing Commission acted pursuant to 28 U.S.C. § 994(t), as well as § 994(a)(2)(C). McCoy,

981 F.3d at 276. However, as the McCoy Court observed, the policy statement was issued in

2006 and was last updated in November 2018, prior to the enactment of the First Step Act in

December 2018. Id.

       In particular, U.S.S.G. § 1B1.13 provides that, on motion by the Director of the BOP, the

court may reduce a sentence where warranted by extraordinary or compelling reasons (§

1B1.13(1)(A)); the defendant is at least 70 years old and has served at least 30 years in prison (§

1B1.13(1)(B)); the defendant is not a danger to the safety of any other person or to the

community (§ 1B1.13(2)); and the reduction is consistent with the policy statement. U.S.S.G. §

1B1.13(3).

       The Application Notes to U.S.S.G. § 1B1.13 indicate that compassionate release may be

based on     circumstances involving illness, declining health, age, exceptional family

circumstances, as well as “other reasons.”          U.S.S.G. § 1B1.13 App. Notes 1(A)-(D).



                                                8
         Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 9 of 22



Application Note 1 to U.S.S.G. § 1B1.13 defines “Extraordinary and Compelling Reasons” in

part as follows:

         1. Extraordinary and Compelling Reasons.—Provided the defendant
         meets the requirements of subdivision (2), extraordinary and compelling
         reasons exist under any of the circumstances set forth below:

        (A)    Medical Condition of the Defendant.—

    (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
        illness with an end of life trajectory). A specific prognosis of life expectancy
        (i.e., a probability of death within a specific time period) is not required.
        Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis
        (ALS), end-stage organ disease, and advanced dementia.

   (ii) The defendant is—

           (I) suffering from a serious physical or medical condition,

           (II) suffering from a serious functional or cognitive impairment, or

           (III) experiencing deteriorating physical or mental health because of the
                aging process,

               that substantially diminishes the ability of the defendant to provide self-
               care within the environment of a correctional facility and from which he
               or she is not expected to recover.

       Application Note 1(B) provides that age is an extraordinary and compelling reason where

the defendant is at least 65 years of age, has serious physical or mental health issues, and has

served at least 10 years in prison or 75% of the sentence. Application Note 1(C) concerns

Family Circumstances. Application Note 1(D), titled “Other Reasons,” permits the court to

reduce a sentence where, “[a]s determined by the Director of the Bureau of Prisons, there

exists in the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

App. Note 1(D). This is the “so-called, ‘catch-all’ category.” McCoy, 981 F.3d at 276.


                                                9
       Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 10 of 22



       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and

4205. However, the Court may not rely on the Program Statement. Rather, the Court must

consider the Sentencing Commission’s policy statements. United States v. Taylor, 820 F. App’x

229, 229-30 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28 U.S.C.

§ 994(t) (directing Sentencing Commission to “describe what should be extraordinary and

compelling reasons for sentence reduction”).

       As noted, “[w]hen deciding whether to reduce a defendant’s sentence under §

3582(c)(1)(A), a district court may grant a reduction only if it is ‘consistent with applicable

policy statements issued by the Sentencing Commission.’” United States v. Taylor, 820 F.

App’x 229, 230 (4th Cir. 2020) (per curiam) (citing 18 U.S.C. § 3582(c)(1)(A)); see also 28

U.S.C. § 994(t) (directing Sentencing Commission to “describe what should be extraordinary

and compelling reasons for sentence reduction”). However, as indicated, the policy statement

in § 1B1.13 of the Guidelines was last updated in November 2018, before the enactment of the

First Step Act. Thus, it is only “directed at BOP requests for sentence reductions.” McCoy,

981 F.3d at 276 (citing U.S.S.G. § 1B1.13). In other words, “[b]y its plain terms…§ 1B1.13

does not apply to defendant-filed motions under § 3582(c)(1)(A).” Id. at *7; see also United

States v. Zullo, 976 F.3d 228, 230 (2nd Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-

12 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020).

       Accordingly, “[a]s of now, there is no Sentencing Commission policy statement

‘applicable’ to [] defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining

whether there exist ‘extraordinary and compelling reasons’ for a sentence reduction.” McCoy,

981 F.3d at 283. Therefore, district courts are “‘empowered…to consider any extraordinary and

                                               10
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 11 of 22



compelling reason for release that a defendant might raise.’” McCoy, 981 F.3d at 284 (quoting

Zullo, 976 F.3d at 230).

       Nevertheless, as the movant, the defendant bears the burden of establishing that he is

entitled to a sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton,

715 F.3d 328, 337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL

1650406, at *3 (W.D. Va. Apr. 2, 2020). If the defendant can show an extraordinary and

compelling reason that renders him eligible for a sentence reduction, the Court must then

consider the factors under 18 U.S.C. § 3553(a) to determine whether, in its discretion, a

reduction of sentence is appropriate. Dillon, 560 U.S. at 826-27; see also United States v.

Kibble, __F.3d__, 2021 WL 1216543, at *3 (4th Cir. Apr. 1, 2021) (noting that court must

consider § 3553(a) factors when considering a motion to reduce sentence under § 3582(c)(1)(A)

and district court enjoys broad discretion in conducting this analysis); United States v. Trotman,

829 Fed. App’x 607, 608-9 (4th Cir. 2020) (per curiam) (recognizing that, when considering a

motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A), the court must consider the

sentencing factors under 18 U.S.C. § 3553(a), to the extent applicable); United States v.

Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). But, compassionate release is a “rare”

remedy. Chambliss, 948 F.3d at 693-94; United States v. Mangarella, FDW-06-151, 2020 WL

1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F. Supp. 3d 784, 787

(W.D. Mo. 2019).

                                         III. COVID-19 2

       Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,


       2
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.

                                                 11
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 12 of 22



461 F. Supp. 3d 214, 223 (D. Md. 2020). That crisis is COVID-19. 3             The World Health

Organization declared COVID-19 a global pandemic on March 11, 2020.                   See Seth v.

McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

       The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

       That said, the Court must reiterate that the COVID-19 pandemic has been described as

the worst public health crisis that the world has experienced since 1918. See United States v.

Hernandez, 451 F. Supp. 3d 301, 305 (S.D.N.Y. 2020) (“The COVID-19 pandemic . . . . presents

a clear and present danger to free society for reasons that need no elaboration.”). Indeed, the

pandemic “has produced unparalleled and exceptional circumstances affecting every aspect of

life as we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868, at *1

(E.D. Mich. May 21, 2020), stayed, 818 Fed. App’x 393 (6th Cir. 2020). For a significant period

of time, life as we have known it came to a halt. For quite some time, businesses and schools

were shuttered or operated on a limited basis.

       The virus is highly contagious.      See Coronavirus Disease 2019 (COVID-19), How

COVID-19 Spreads, CTRS. FOR DISEASE CONTROL & PREVENTION (Apr. 2, 2020),

https://bit.ly/2XoiDDh. Many people who are stricken with the virus experience only mild or

moderate symptoms.      But, the virus can cause severe medical problems as well as death,

especially for those in “high-risk categories . . . .” Antietam Battlefield KOA, 461 F. Supp. 3d at

       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. See Naming the Coronavirus Disease
and the Virus that Causes It, WORLD HEALTH ORG., https://bit.ly/2UMC6uW (last accessed June
15, 2020).

                                                 12
       Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 13 of 22



223 (citation omitted). As of April 21, 2021, COVID-19 has infected more than 31.8 million

Americans and caused approximately 569,000 deaths in this country.               See COVID-19

Dashboard, The Johns Hopkins Univ., https://bit.ly/2WD4XU9 (last accessed Apr. 21, 2021).

       Of relevance here, the Centers for Disease Control and Prevention (“CDC”) has

identified certain risk factors that may increase the chance of severe illness due to the virus.

Those risk factors initially included age (over 65); lung disease; asthma; chronic kidney disease;

serious heart disease; obesity; diabetes; liver disease; and a compromised immune system. See

Coronavirus Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR

DISEASE CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, July 17, 2020, and November 2, 2020, the CDC revised its guidance as

to medical conditions that pose a greater risk of severe illness due to COVID-19. On March 29,

2021, to reflect the most recently available data, the CDC again revised its guidance. See People

with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL & PREVENTION (Mar. 29, 2021),

https://bit.ly/38S4NfY. According to the CDC, the factors that increase the risk include cancer;

chronic kidney disease; chronic lung diseases, including COPD, asthma (moderate to severe),

interstitial lung disease, cystic fibrosis, and pulmonary hypertension; dementia or other

neurological conditions; diabetes (Type 1 and Type 2); Down syndrome; heart conditions, such

as heart failure, coronary artery disease, cardiomyopathies, and hypertension; HIV; being

immunocompromised; liver disease; obesity, where the body mass index (“BMI”) is 25 or

higher; pregnancy; sickle cell disease; smoking; solid organ or blood stem cell transplant; stroke

or cerebrovascular disease; and substance use disorders. Id. The CDC has also indicated that the

risk for severe illness from COVID-19 increases with age, with older adults at highest risk. See




                                               13
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 14 of 22



Older Adults At Greater Risk of Requiring Hospitalization or Dying if Diagnosed with COVID-

19, CTRS. FOR DISEASE CONTROL & PREVENTION (Nov. 27, 2020), https://bit.ly/3g1USZ1.

       Unfortunately, there is currently no cure for the virus, although medical treatments have

improved.    To stem the spread of the virus, people have been urged to practice “social

distancing” and to wear masks. See Coronavirus Disease 2019 (COVID-19), How to Protect

Yourself & Others, CTRS. FOR DISEASE CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last

accessed December 9, 2020). Social distancing is particularly difficult in the penal setting,

however. Seth, 2020 WL 2571168, at *2; Senate Judiciary Hrg. Transcript on Incarceration

during COVID-19, REV.COM (June 2, 2020) (Testimony of BOP Dir. Michael Carvajal at 47:00)

(“Prisons by design are not made for social distancing. They are on [sic] the opposite made to

contain people in one area.”). Indeed, prisoners have little ability to isolate themselves from the

threat posed by the coronavirus. Id.; see Cameron, 2020 WL 2569868, at *1; see also United

States v. Mel, TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (“In light of the

shared facilities, the difficulty of social distancing, and challenges relating to maintaining

sanitation, the risk of infection and the spread of infection within prisons and detention facilities

is particularly high.”). Prisoners usually “share bathrooms, laundry and eating areas,” and are

often “bunked in the same cell” with several others. Amanda Klonsky, An Epicenter of the

Pandemic Will Be Jails and Prisons, if Inaction Continues, N.Y. TIMES (Mar. 16, 2020).

       To illustrate, prisoners are not readily able to secure safety products on their own to

protect themselves, such as masks and hand sanitizers, nor are they necessarily able to separate

or distance themselves from others. See Kim Bellware, Prisoners and Guards Agree About

Federal Coronavirus Response: ‘We do Not Feel Safe,’ WASH. POST (Aug. 24, 2020) (reporting

use of non-reusable masks for months and a lack of transparency around policies for personal



                                                 14
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 15 of 22



protective equipment and testing). They do not get to decide where, when, or how to eat or sleep.

Consequently, correctional facilities are especially vulnerable to viral outbreaks and ill-suited to

stem their spread. See Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr.

3, 2020) (“Prisons, jails, and detention centers are especially vulnerable to outbreaks of COVID-

19.”); see also Eddie Burkhalter et al., Incarcerated and Infected: How the Virus Tore Through

the U.S. Prison System, N.Y. TIMES (Apr. 16, 2021) (stating that the “cramped, often unsanitary

settings of correctional institutions have been ideal for incubating and transmitting the disease.

Social distancing is often not an option.”); Letter of 3/25/20 to Governor Hogan from

approximately 15 members of Johns Hopkins faculty at the Bloomberg School of Public Health,

School of Nursing, and School of Medicine (explaining that the “close quarters of jails and

prisons, the inability to employ effective social distancing measures, and the many high-contact

surfaces within facilities, make transmission of COVID-19 more likely”); accord Brown v.

Plata, 563 U.S. 493, 519-20 (2011) (referencing a medical expert’s description of the

overcrowded California prison system as “‘breeding grounds for disease’”) (citation omitted).

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the Bureau of

Prisons (“BOP”) implemented substantial measures to mitigate the risks to prisoners, to protect

inmates from COVID-19, and to treat those who are infected. Indeed, as the Third Circuit

recognized in United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made

“extensive and professional efforts to curtail the virus’s spread.”

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

employees of the BOP from COVID-19. The DOJ has adopted the position that an inmate who

presents with one of the risk factors identified by the CDC should be considered as having an



                                                 15
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 16 of 22



“extraordinary and compelling reason” warranting a sentence reduction. See U.S.S.G. § 1B1.13

cmt. n.1(A)(ii)(I).

        Former Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home

confinement for inmates at risk of complications from COVID-19. See Hallinan v. Scarantino,

20-HC-2088-FL, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020,

Congress passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”),

Pub. L. No. 116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of

BOP to extend the permissible length of home confinement, subject to a finding of an emergency

by the Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, Attorney

General Barr issued another memorandum to Carvajal, finding “the requisite emergency . . . .”

Hallinan, 2020 WL 3105094, at *9. Notably, the April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.

        On a positive note, the country has recently seen the rollout of three vaccines for COVID-

19 (Pfizer, Moderna, and Johnson & Johnson). The vaccines were initially made available to

health care workers, the elderly in nursing homes, and first responders. But, the criteria for

eligibility has since expanded considerably, and the vaccine is now available to all persons 16

years of age and older. However, challenges remain in securing a vaccination.

        Given the vaccine rollout, the BOP published “COVID-19 Vaccine Guidance” on

January 4, 2021 (version 7.0). COVID-19 Vaccine Guidance, Federal Bureau of Prisons Clinical

Guidance    (Jan.     4,   2021),   https://www.bop.gov/resources/pdfs/2021_covid19_vaccine.pdf.

Administration of the COVID-19 vaccine (Pfizer and Moderna) will “align with




                                                 16
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 17 of 22



[recommendations of] the Centers for Disease Control and Prevention.” Id. at 4. Its plan was for

prisoners at heightened risk to receive priority for the vaccine. Id. at 6.

       The BOP reportedly received its first shipment of vaccines on December 16, 2020.

Walter Pavlo, Federal Bureau of Prisons Starts Vaccination of Staff, Inmates Soon Thereafter,

Forbes (Dec. 21, 2020), https://www.forbes.com/sites/walterpavlo/2020/12/21/ federal-bureau-

of-prisons-starts-vaccination-of-staff-inmates-soon-thereafter/?sh=5683b99aa96f. As of April 5,

2021, the BOP had 126,111 federal inmates and 36,000 staff. And, by that date, the BOP had

administered 122,935 vaccine doses to staff and inmates. See https://www.bop.gov/coronavirus/

(last accessed Apr. 5, 2021).

       Nevertheless, as with the country as a whole, the virus persists in penal institutions. 4 As

of April 21, 2021, BOP reported that 406 inmates out of a total of 126,474 inmates, and 596 BOP

staff out of some 36,000 staff members, currently test positive for COVID-19; 46,483 inmates

and 6,250 staff have recovered from the virus; and 223 inmates and four staff members have died



       4
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus
cases Rise Sharply in Prisons Even as They Plateau Nationwide, N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2; See Cases in Jails and Prisons, N.Y. TIMES (Oct. 29, 2020) (On
October 29, 2020, the New York Times reported that, “[i]n American jails and prisons, more than
252,000 people have been infected and at least 1,450 inmates and correctional officers have
died” from COVID-19.). On November 21, 2020, the New York Times reported that “U.S.
correctional facilities are experiencing record spikes in coronavirus infections this fall. During
the week of Nov. 17, there were 13,657 new coronavirus infections reported across the state and
federal prison systems.” America Is Letting the Coronavirus Rage Through Prisons, N.Y. TIMES
(Nov. 21, 2020), https://www.nytimes.com/2020/11/21/opinion/sunday/coronavirus-prisons-
jails.html.

       More recently, on April 10, 2021, the New York Times reported that at least 39% of
prisoners are known to have been infected in federal facilities. Eddie Burkhalter et al.,
Incarcerated and Infected: How the Virus Tore Through the U.S. Prison System, N.Y. TIMES
(Apr. 16, 2021). And, according to the article, the actual count is most likely much higher
“because of the dearth of testing.” Id.

                                                  17
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 18 of 22



from the virus.      Moreover, the BOP has completed 110,239 COVID-19 tests.                  See

https://www.bop.gov/coronavirus/ (last accessed Apr. 25, 2021).

       With respect to FCI Allenwood Low, where defendant is now a prisoner, the BOP

reported as of April 21, 2021, that zero inmates and one staff member tested positive for

COVID-19, and 280 inmates and nineteen staff have recovered at the facility. In addition, at the

Allenwood complex, 394 staff members and 981 inmates have been inoculated with the vaccine.

See https://www.bop.gov/coronavirus/ (last accessed Apr. 21, 2021).

                                        IV. Discussion

       As mentioned, Mr. Langley contends that his medical conditions of obesity (BMI of

31.1), asthma, and prediabetes render him particularly vulnerable to COVID-19. ECF 114 at 3.

The government concedes that that the defendant’s obesity satisfies the “extraordinary and

compelling” prong of the § 3582 analysis. ECF 123 at 5. Accordingly, I am satisfied that

defendant satisfies the “extraordinary and compelling” requirement. However, that does not end

the inquiry.

       Relief is appropriate under 18 U.S.C. § 3582(c)(1)(A) only if the defendant “is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S.S.G. § 1B1.13(2).       To determine whether a defendant is a danger to the

community, the Court must consider the factors under 18 U.S.C. § 3142(g), including the nature

and circumstances of the offense, the history and characteristics of the defendant, and the danger

that release would pose to any person or the community.

       The Court must also consider the factors set forth in 18 U.S.C. § 3553(a), as required by

18 U.S.C. § 3582(c)(1)(A). These include: (1) the nature of the offense and the defendant’s

characteristics; (2) the need for the sentence to reflect the seriousness of the offense, promote



                                               18
          Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 19 of 22



respect for the law, and provide just punishment; (3) the kinds of sentences available and the

applicable Guidelines range; (4) any pertinent Commission policy statements; (5) the need to

avoid unwarranted sentence disparities; and (6) the need to provide restitution to victims.

          Mr. Langley acknowledges the seriousness of his offense. ECF 114 at 5. But, he

maintains that he no longer poses a danger to society. Id. In his view, at fifty years of age he

poses a low risk of reoffending. Id. To that end, he asserts that after spending much of his adult

life in penal institutions, he has no desire to engage in activity that would lead down the same

path. Id. And, according to defendant, upon his return to society he would draw support from an

“extensive system” of family and friends. Id.

          The government counters that Mr. Langley remains a danger to the community. ECF 123

at 5-6.     His criminal history, including multiple prior drug offenses, loom large for the

government.      In its view, defendant’s record suggests that he would likely resume the

“potentially lucrative activity” of drug distribution if released, especially given the difficult

economic circumstances brought about by the pandemic. Id. at 6.

          In addition, the government contends that a reduction of Mr. Langley’s sentence to time

served would be inconsistent with the § 3553(a) factors. In particular, granting defendant

compassionate release at this juncture would fail to reflect the seriousness of the offense. Id. at

6. Moreover, the defendant’s disciplinary infractions incurred during his sentence weigh heavily

here, according to the government. Id. As mentioned, defendant was sanctioned three times

during his sentence: once in 2014 and twice in 2017. Last, the government asserts that defendant

does not have a well-developed plan for reentry. See id. at 7.

          In his reply, Mr. Langley acknowledges that he received “three minor infractions” at FCI

Allenwood Low between 2014 and 2017. ECF 128 at 7. And, he recognizes that he “has made



                                                 19
        Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 20 of 22



mistakes in the past . . . .” Id. But, he asserts that he has dedicated himself to rehabilitation and

self-improvement while incarcerated by participating in a variety of educational and vocational

programming, described supra, and by completing “the court ordered drug rehabilitation

program, which helped treat his drug addiction.” Id. “In sum,” according to defendant, “the

Larvon Langley of today is a different person than the person who entered prison almost ten

years ago.” Id.

       With respect to Mr. Langley’s criminal history, I agree with the government that

defendant’s multiple prior drug distribution and weapons convictions weigh heavily here.

Defendant served about seven years in prison for the offenses that lay the basis for his status as

an Armed Career Criminal. See ECF 34, ¶¶ 43, 46, 50. Yet, some three to four years after his

release from incarceration, defendant continued down the wrong path and found himself in

federal court.

       Mr. Langley’s record while incarcerated is mixed. Courts place significant weight on a

defendant’s post-sentencing conduct because it “provides the most up-to-date picture of [his]

‘history and characteristics.’” See Pepper v. United States, 562 U.S. 476, 492 (2011) (citing 18

U.S.C. § 3553(a)(1)); see also United States v. Scott, CCB-95-202, 2020 WL 2467425, at *4 (D.

Md. May 13, 2020). That defendant has incurred three infractions weighs in the government’s

favor. However, according to the BOP record submitted by the government (ECF 123-3), the

offense related to engaging in a sexual act apparently resulted from a visitor impermissibly

touching defendant. See id. The record does not indicate that defendant himself inappropriately

touched his visitor. See id. And, defendant asserts that he has prioritized rehabilitation by

participating in several educational and vocational programs. Perhaps most important, he has

confronted his drug dependency and completed a rehabilitation program.



                                                 20
       Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 21 of 22



       As noted, Mr. Langley has served about 50% of his sentence, and approximately 58% of

his sentence when accounting for good time credit. At fifty years of age, he can still look

forward to many years after he is released. And, his sentence was below the Guidelines range.

Congress clearly regards the underlying offense as a serious one, given the mandatory minimum

sentence of fifteen years that was applicable. See 18 U.S.C. § 924(e)(1).

       In view of the serious nature of defendant’s offense, his prior record, and the amount of

time he has served to date, I conclude that defendant has not yet met the requirements for

immediate compassionate release. However, considering defendant’s health, the challenges

posed by the pandemic, and his commitment to self-improvement while in custody, I conclude

that an 180-month sentence is “greater than necessary” to comply with the purposes of

incarceration. 18 U.S.C. § 3553(a).

       The First Step Act “does not constrain the Court to decide between immediate release or

no reduction at all, and instead leaves the Court discretion in its evaluation of the appropriate

sentence once it finds ‘extraordinary and compelling reasons.’” United States v. Braxton, Crim

No. JKB-09-478, 2020 WL 4748536 (D. Md. Aug. 17, 2020). Thus, the Court’s decision need

not be confined either to immediate release or leaving the existing sentence intact. The statutory

text of the First Step Act allows courts to “reduce the term of imprisonment” upon a finding of

“extraordinary and compelling reasons.” 18 U.S.C. § 3582(c)(1)(A).

       Numerous district courts in both this Circuit and others have found that a court “need not

choose between immediate, unconditional release or no relief at all” and have, accordingly,

granted sentence reductions that did not result in immediate release. See, e.g., United States v.

Johnson, No. RDB-07-0153, ECF No. 183 (D. Md. Oct. 14, 2020) (reducing sentence from 360

months to 300 months); Braxton, 2020 WL 4748536, at *5 (reducing sentence from 246 months



                                               21
       Case 1:12-cr-00311-ELH Document 132 Filed 04/22/21 Page 22 of 22



to 168 months); United States v. Marks, Crim No. 03-6033L, 2020 WL 1908911, at *17

(W.D.N.Y. Apr. 20, 2020) (reducing sentence from 40 years to 20 years); United States v. Arey,

Crim. No. 5:05- 00029, 2020 WL 2464796 (W.D. Va. May 13, 2020) (reducing sentence but

denying immediate release); United States v. Day, 474 F. Supp. 3d 790 (E.D. Va. 2020) (same);

see also United States v. Zullo, 976 F.3d 228, 327 (2d Cir. 2020) (“It bears remembering that

compassionate release is a misnomer. 18 U.S.C. § 3582(c)(1)(A) in fact speaks of sentence

reductions. A district court could, for instance, reduce but not eliminate a defendant’s prison

sentence…”).

                                         V. Conclusion

       For the reasons set forth above, I conclude that a total sentence of 150 months is

“sufficient, but not greater than necessary” to comply with the purposes of incarceration. 18

U.S.C. § 3553(a). That sentence is substantially longer than any prior sentence that defendant

has received. And, in the federal system, there is no parole, unlike in the Maryland system.

       Therefore, I shall grant the Motion (ECF 87, ECF 89, ECF 114), in part, pursuant to the

Court’s discretionary authority under 18 U.S.C. § 3582(c)(1)(A). I shall reduce Mr. Langley’s

sentence for Count One from 180 months to 150 months of incarceration. I shall adopt all of the

previously imposed terms and conditions of supervised release, with the added condition of

supervised release, as set forth in the attached Order, to include a four-month period of home

confinement.

       An Order follows, consistent with this Memorandum Opinion.



Date: April 22, 2021                                               /s/
                                                    Ellen L. Hollander
                                                    United States District Judge



                                               22
